     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 1 of 35



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

KYMBERLIE NGUYEN,

             PLAINTIFF,

v.                                                  CASE NO.:

DYNAMIC PAIN & WELLNESS, LLC.,

          DEFENDANT.
____________________________________/

                                  COMPLAINT

      Plaintiff, KYMBERLIE NGUYEN, (hereinafter referred to as “NGUYEN”

or “PLAINTIFF”), by and through her undersigned attorney, sues the Defendant,

DYNAMIC PAIN & WELLNESS, LLC. (hereinafter referred to as “DPW” or

“DEFENDANT”), and alleges as follows:

                           JURISDICTION AND VENUE

      1.     Plaintiff brings this action to remedy discrimination and retaliation on

the basis of race and national origin discrimination in the terms, conditions, and

privileges of Plaintiff’s employment in violation of Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991,

42 U.S.C. § 1981, and the Florida Civil Rights Act of 1992, as amended, Chapter

760 et seq., Florida Statutes.

      1.     Jurisdiction is conferred upon the Court pursuant to Section 16(b) of
                                         1
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 2 of 35



the FLSA, as amended, 29 U.S.C. § 216(b), and the Court’s supplemental

jurisdiction pursuant to 28 U.S.C. § 1367.

      2.     Declaratory, injunctive, and equitable relief is sought pursuant to 28

U. S. C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

      3.     Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-

5(k) and Fed. R. Civ. P. 54.

      4.     This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

      5.     Plaintiff   has   complied      with   all   conditions   precedent   and

administrative remedies have been exhausted and jurisdiction is invoked pursuant

to 28 U.S.C. § 1331 and 42 U.S.C. § 2000e-5(f) and the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes. Plaintiff dual filed a

Charge of Discrimination with the Florida Commission on Human Relations

(“FCHR” No.: 201918268) and the United States Equal Employment Opportunity

Commission (“EEOC” No.: 15D201900436) on February 19, 2019. On August 18,

2019, more than 180 days lapsed since Plaintiff’s charge of discrimination was

filed and the FCHR had not concluded its investigation nor made a determination

as required pursuant to Fla. Stat. § 760.11(3). Plaintiff thereafter requested a Right


                                          2
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 3 of 35



to Sue notice from the EEOC which was received by Plaintiff on October 21, 2019.

                                      PARTIES

      6.     Plaintiff is an Asian American female and a citizen of the State of

Florida and a resident of Santa Rosa County who resides in Pace, Florida. Plaintiff

worked for defendant as a procedure tech from March 17, 2018, until her unlawful

termination on January 17, 2019.

      7.     Defendant, Dynamic Pain & Wellness, LLC. is a for profit

multidisciplinary medical pain and wellness practice. Defendant is an employer

within the meaning of Title VII, the FCRA, as it employs in excess of 15

employees.

                                 FACTS

      8.     Plaintiff is an Asian female.

      9.     Plaintiff was the only Asian employed by Defendant, DYNAMIC Pain

& Wellness, LLC. (“DPW”).

      10.    Defendant, Dynamic Pain & Wellness, LLC. is a for profit

multidisciplinary medical pain and wellness practice.

      11.    Defendant is an employer within the meaning of Title VII, the Florida

Civil Rights Act (“FCRA”), as it employs in excess of 15 employees.

      12.    Plaintiff was employed by Defendant from March 17, 2018, until her

unlawful termination on January 17, 2019.


                                             3
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 4 of 35



      13.     Plaintiff worked in Defendant’s Milton office as a procedure

technician.

      14.     Plaintiff performed the duties of her position as a procedure technician

in a more than satisfactory manner.

      15.     During Plaintiff’s yearlong employment with Defendant, she received

multiple raises within 4 a month period because of her performance.

      16.     About six or seven months after Plaintiff’s began her employment

with Defendant, she began working with and on occasion trained Lindsey

Henderson (white female).

      17.     In the fall of 2018, a patient came into Defendant’s Milton office for

an appointment.

      18.     After the appointment and upon check out the patient started to use

racially derogatory terms with Plaintiff by calling her a “chink”.

      19.      The term “chink” is considered a racist and offensive term used to

humiliate and demean individuals of Chinese or Asian decent or origin.

      20.     After the exchange with the patient several of Plaintiff’s co-workers,

including Lindsey Henderson began calling Plaintiff a chink.

      21.     Plaintiff took great offense to being called a chink by Ms. Henderson

and her other co-workers.

      22.     Plaintiff reported this discriminatory behavior to the Defendant’s


                                          4
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 5 of 35



Milton office’s float lead/ office manager, Kathy Corbin (white female).

      23.    Ms. Corbin did not do anything to stop this offensive and harassing

behavior by Ms. Henderson or the other office personnel.

      24.    Plaintiff also reported to Ms. Corbin that Ms. Henderson would

sexually harass patients and staff members.

      25.    When Ms. Corbin did not do anything after these incidents had been

reported to her, Plaintiff reported the incidents to Jason Black, (white male) the

next level management.

      26.    As with Ms. Corbin, nothing was done at the time to investigate the

complaints or remedy the discriminatory behavior.

      27.    A fellow coworker who was also appalled at Ms. Henderson’s

discriminatory behavior anonymously, out of fear of retaliation, e-mailed Mr.

Black to let him know what was going on.

      28.    All Mr. Black did was forward the e-mail to Ms. Henderson.

      29.    Defendant knew Plaintiff reported harassing and discriminatory

behavior, yet it and continued to allow Plaintiff’s co-workers to call her a chink

and use other racially derogatory terms towards her.

      30.    After Plaintiff reported these clearly discriminatory acts and objected

to these acts continuing, Plaintiff was targeted and retaliated against by Ms.

Henderson.


                                         5
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 6 of 35



      31.     One day in early November 2018, Ms. Henderson came into the

procedure room and started to harass me and calling me names.

      32.     She again began calling Plaintiff a chink and kept referencing that “it

was because Plaintiff was Asian”.

      33.     Plaintiff again called Ms. Corbin to report Ms. Henderson’s behavior.

      34.     Apparently Ms. Corbin informed Ms. Henderson of Plaintiff’s

complaints.

      35.     Ms. Henderson began harassing Plaintiff even harder.

      36.     Every time Plaintiff would walk past Ms. Henderson she would make

remarks like “sucky sucky” (making fun of Asians).

      37.     On January 17, 2019, the day Plaintiff was terminated, Plaintiff

received an e-mail for a “random” drug test.

      38.     Plaintiff went back in the procedure room to message the other techs

that she needed to leave.

      39.     Plaintiff did not leave work right away to go for the test because she

had a patient lying in the prone position, prepped and ready for the procedure table.

      40.     As a medical assistant, if Plaintiff would’ve left immediately with the

patient on the table, she would have been held accountable if anything happened.

      41.     The following day, Plaintiff came into work and was asked to sit

down with Ms. Corbin and Ms. Henderson where she was given a write up to sign.


                                          6
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 7 of 35



      42.       Plaintiff asked Ms. Corbin if she could have a copy of the write up

and Ms. Corbin refused.

      43.       Plaintiff was subsequently terminated.

      44.       Plaintiff was the only one who has been “randomly” drug tested by

Defendant.

      45.       Defendant has a policy that prohibits conduct or behavior such as

derogatory comments, epithets, slurs or any other unwelcome behavior based on

legally protected status, race, color and national origin that has the purpose or

effect of creating or contributing to an offensive or hostile work environment.

      46.       Plaintiff reported this discrimination to members to senior

management on multiple occasions and all her complaints were ignored.

      47.       Defendant has an anti-retaliation policy for making harassment

reports.

      48.       Nevertheless, on January 17, 2019, Plaintiff’s employment with

Defendant was terminated for reporting the national origin discrimination and sex

harassment.

                            FIRST CAUSE OF ACTION
                      (RACE DISCRIMINATION - 42 U.S.C. § 1981)

      49.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 48 of this complaint with the same force and effect as if set

forth herein.
                                            7
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 8 of 35



       50.    This is an action to remedy discrimination on the basis of Plaintiff’s

race in the terms, conditions, and privileges of his employment with Defendant in

violation of the race in violation of 42 U.S.C. § 1981.

       51.    At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of 42 U.S.C. § 1981.

       52.    At all times material hereto, Defendant was an employer within the

meaning of race in violation of 42 U.S.C. § 1981.

       53.    Plaintiff belongs to a protected class as she is of Asian descent.

       54.    Plaintiff was employed by Defendant as a procedure tech and was

more than qualified to perform as she did perform the duties and responsibilities of

a procedure tech for Defendant in a satisfactory manner.

       55.    Plaint was subjected to an adverse employment action;

       56.    Plaintiff suffered an adverse employment action in that she was

terminated on January 17, 2019.

       57.    Defendant treated similarly situated white employees more favorably

than Plaintiff.

       58.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s discrimination

against him because of his race.




                                           8
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 9 of 35



      59.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under 42 U.S.C. § 1981.

      60.     As a result of the Defendant’s violations of the 42 U.S.C. § 1981, the

Plaintiff has been substantially damaged, in that he has lost wages, associated job

benefits; and in addition, he has sustained compensatory damages, based upon

emotional distress, associated with the wrongful, unlawful and discriminatory

termination that lead to his discharge from Defendant’s employment.

      61.    As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      62.    Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      63.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to 42 U.S.C. § 1981.

                         SECOND CAUSE OF ACTION
                      (Race RETALIATION - 42 U.S.C. § 1981)

      64.    Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 48 of this complaint with the same force and effect as if set
                                          9
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 10 of 35



forth herein.

      65.       This is an action to remedy retaliation by the Defendant in violation of

42 U.S.C. § 1981.

      66.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of 42 U.S.C. § 1981.

      67.       At all times material hereto, Defendant was an employer within the

meaning of 42 U.S.C. § 1981.

      68.       Plaintiff engaged in statutorily protected expression when she reported

being called a chink and other racially derogatory terms by a patient and her fellow

co-workers to her supervisor, Kathy Corbin.

      69.       After engaging in the protected activity of reporting the racially

derogatory terms Plaintiff suffered an adverse employment action when she was

terminated on January 17, 2019.

      70.       Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      71.       The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under 42 U.S.C. § 1981, and such

action clearly constituted a prohibited employment practice, contrary to the public

policy of 42 U.S.C. § 1981.


                                            10
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 11 of 35



      72.       As a result of the Defendant’s violations of 42 U.S.C. § 1981, the

Plaintiff has been substantially damaged, in that he has lost wages, associated job

benefits; and in addition, he has sustained compensatory damages, based upon

emotional distress, associated with the wrongful, unlawful and retaliatory demotion

that lead to her discharge from Defendant’s employment.

      73.       As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      74.       Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      75.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to 42 U.S.C. § 1981.

                           THIRD CAUSE OF ACTION
                (NATIONAL ORIGIN DISCRIMINATION - 42 U.S.C. § 1981)

      76.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      77.       This is an action to remedy discrimination on the basis of Plaintiff’s
                                            11
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 12 of 35



national origin in the terms, conditions, and privileges of his employment with

Defendant in violation of the national origin in violation of 42 U.S.C. § 1981.

       78.    At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of 42 U.S.C. § 1981.

       79.    At all times material hereto, Defendant was an employer within the

meaning of national origin in violation of 42 U.S.C. § 1981.

       80.    Plaintiff belongs to a protected class as she is of Asian descent.

       81.    Plaintiff was employed by Defendant as a procedure tech and was

more than qualified to perform as she did perform the duties and responsibilities of

a procedure tech for Defendant in a satisfactory manner.

       82.    Plaint was subjected to an adverse employment action;

       83.    Plaintiff suffered an adverse employment action in that she was

terminated on January 17, 2019.

       84.    Defendant treated similarly situated white employees more favorably

than Plaintiff.

       85.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s discrimination

against him because of his national origin.

       86.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under 42 U.S.C. § 1981.


                                           12
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 13 of 35



      87.       As a result of the Defendant’s violations of the 42 U.S.C. § 1981, the

Plaintiff has been substantially damaged, in that he has lost wages, associated job

benefits; and in addition, he has sustained compensatory damages, based upon

emotional distress, associated with the wrongful, unlawful and discriminatory

termination that lead to his discharge from Defendant’s employment.

      88.       As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      89.       Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      90.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to 42 U.S.C. § 1981.

                          FOURTH CAUSE OF ACTION
                  (NATIONAL ORIGIN RETALIATION - 42 U.S.C. § 1981)

      91.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 48 of this complaint with the same force and effect as if set

forth herein.

      92.       This is an action to remedy retaliation by the Defendant in violation of
                                            13
    Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 14 of 35



42 U.S.C. § 1981.

      93.    At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of 42 U.S.C. § 1981.

      94.    At all times material hereto, Defendant was an employer within the

meaning of 42 U.S.C. § 1981.

      95.    Plaintiff engaged in statutorily protected expression when she reported

being called a chink and other racially derogatory terms by a patient and her fellow

co-workers to her supervisor, Kathy Corbin.

      96.    After engaging in the protected activity of reporting the racially

derogatory terms Plaintiff suffered an adverse employment action when she was

terminated on January 17, 2019.

      97.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      98.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under 42 U.S.C. § 1981, and such

action clearly constituted a prohibited employment practice, contrary to the public

policy of 42 U.S.C. § 1981.

      99.    As a result of the Defendant’s violations of 42 U.S.C. § 1981, the

Plaintiff has been substantially damaged, in that he has lost wages, associated job


                                          14
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 15 of 35



benefits; and in addition, he has sustained compensatory damages, based upon

emotional distress, associated with the wrongful, unlawful and retaliatory demotion

that lead to his discharge from Defendant’s employment.

      100. As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      101. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      102. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to 42 U.S.C. § 1981.

                               FIFTH CAUSE OF ACTION
                            (RACE DISCRIMINATION – TITLE VII)

      103. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 18 of this complaint with the same force and effect as if set

forth herein.

      104. This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of his employment with

Defendant in violation of the race in violation of Title VII of the Civil Rights Act
                                         15
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 16 of 35



of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

       105. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

       106. At all times material hereto, Defendant was an employer within the

meaning of race in violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991, as the Defendant

employed more than 15 employees.

       107. Plaintiff belongs to a protected class as she is of Asian descent.

       108.   Plaintiff was employed by Defendant as a procedure tech and was

more than qualified to perform as she did perform the duties and responsibilities of

a procedure tech for Defendant in a satisfactory manner.

       109.   Plaint was subjected to an adverse employment action;

       110.   Plaintiff suffered an adverse employment action in that she was

terminated on January 17, 2019.

       111.   Defendant treated similarly situated white employees more favorably

than Plaintiff.

       112. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s discrimination

against him for engaging in a protective activity.


                                         16
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 17 of 35



      113. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      114.    As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

      115. As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      116. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      117. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.


                                         17
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 18 of 35



                          SIXTH CAUSE OF ACTION
                         (RACE RETALIATION – TITLE VII)

      118. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 48 of this complaint with the same force and effect as if set

forth herein.

      119. This is an action to remedy retaliation by the Defendant in violation of

the Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

seq., the Civil Rights Act of 1991.

      120. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      121. At all times material hereto, Defendant was an employer within the

meaning of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991, as the Defendant employed more than

15 employees.

      122. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      123. Plaintiff engaged in statutorily protected expression when she reported

being called a chink and other racially derogatory terms by a patient and her fellow

co-workers to her supervisor, Kathy Corbin.
                                         18
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 19 of 35



      124. After engaging in the protected activity of reporting the racially

derogatory terms Plaintiff suffered an adverse employment action when she was

terminated on January 17, 2019.

      125. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991,

and such action clearly constituted a prohibited employment practice, contrary to

the public policy of Title VII.

      126.    As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      127. As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.




                                         19
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 20 of 35



        128. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

        129. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.

                            SEVENTH CAUSE OF ACTION
                     (NATIONAL ORIGIN - DISCRIMINATION – TITLE VII)

        130. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 48 of this complaint with the same force and effect as if set

forth herein.

        131. This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of his employment with

Defendant in violation of national origin in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of

1991.

        132. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

        133. At all times material hereto, Defendant was an employer within the

meaning of national origin in violation of Title VII of the Civil Rights Act of 1964,
                                          20
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 21 of 35



as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991, as the

Defendant employed more than 15 employees.

       134. Plaintiff belongs to a protected class as she is of Asian descent.

       135.   Plaintiff was employed by Defendant as a procedure tech and was

more than qualified to perform as she did perform the duties and responsibilities of

a procedure tech for Defendant in a satisfactory manner.

       136.   Plaint was subjected to an adverse employment action;

       137.   Plaintiff suffered an adverse employment action in that she was

terminated on January 17, 2019.

       138.   Defendant treated similarly situated white employees more favorably

than Plaintiff.

       139. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity.

       140. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

       141.   As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained


                                          21
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 22 of 35



compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

      142. As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      143. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      144. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.

                         EIGHTH CAUSE OF ACTION
                   (NATIONAL ORIGIN RETALIATION – TITLE VII)

      145. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 48 of this complaint with the same force and effect as if set

forth herein.

      146. This is an action to remedy retaliation by the Defendant in violation of

the Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
                                         22
    Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 23 of 35



seq., the Civil Rights Act of 1991.

      147. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      148. At all times material hereto, Defendant was an employer within the

meaning of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991, as the Defendant employed more than

15 employees.

      149. Plaintiff engaged in statutorily protected expression when she reported

being called a chink and other racially derogatory terms by a patient and her fellow

co-workers to her supervisor, Kathy Corbin.

      150. After engaging in the protected activity of reporting the racially

derogatory terms Plaintiff suffered an adverse employment action when she was

terminated on January 17, 2019.

      151. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      152. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991,


                                         23
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 24 of 35



and such action clearly constituted a prohibited employment practice, contrary to

the public policy of Title VII.

      153.    As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      154. As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      155. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      156. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.

                             NINTH CAUSE OF ACTION
                      (NATIONAL ORIGIN - DISCRIMINATION – FCRA)
                                         24
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 25 of 35




        157. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 48 of this complaint with the same force and effect as if set

forth herein.

        158. This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of his employment with

Defendant in violation of national origin in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of

1991.

        159. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

        160. At all times material hereto, Defendant was an employer within the

meaning of national origin in violation of Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991, as the

Defendant employed more than 15 employees.

        161. Plaintiff belongs to a protected class as she is of Asian descent.

        162.    Plaintiff was employed by Defendant as a procedure tech and was

more than qualified to perform as she did perform the duties and responsibilities of

a procedure tech for Defendant in a satisfactory manner.

        163.    Plaint was subjected to an adverse employment action;
                                          25
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 26 of 35



       164.   Plaintiff suffered an adverse employment action in that she was

terminated on January 17, 2019.

       165.   Defendant treated similarly situated white employees more favorably

than Plaintiff.

       166. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s discrimination

against him for engaging in a protective activity.

       167. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

       168.   As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

       169. As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the




                                         26
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 27 of 35



unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      170. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      171. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.

                          TENTH CAUSE OF ACTION
                     (NATIONAL ORIGIN RETALIATION – FCHR)

      172. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 48 of this complaint with the same force and effect as if set

forth herein.

      173. This is an action to remedy retaliation by the Defendant in violation of

the Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

seq., the Civil Rights Act of 1991.

      174. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      175. At all times material hereto, Defendant was an employer within the

meaning of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
                                         27
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 28 of 35



2000e et seq., the Civil Rights Act of 1991, as the Defendant employed more than

15 employees.

      176. Plaintiff engaged in statutorily protected expression when she reported

being called a chink and other racially derogatory terms by a patient and her fellow

co-workers to her supervisor, Kathy Corbin.

      177. After engaging in the protected activity of reporting the racially

derogatory terms Plaintiff suffered an adverse employment action when she was

terminated on January 17, 2019.

      178. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      179. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991,

and such action clearly constituted a prohibited employment practice, contrary to

the public policy of Title VII.

      180.    As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the


                                         28
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 29 of 35



wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      181. As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      182. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      183. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.

                            ELEVENTH CAUSE OF ACTION
                             (RACE DISCRIMINATION – FCHR)

      184. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 48 of this complaint with the same force and effect as if set

forth herein.

      185. This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of his employment with

Defendant in violation of the race in violation of Title VII of the Civil Rights Act
                                         29
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 30 of 35



of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

       186. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of the Florida Civil Rights Act of 1992, as amended, Chapter

760 et seq., Florida Statutes.

       187. At all times material hereto, Defendant was an employer within the

meaning of race in violation of the Florida Civil Rights Act of 1992, as amended,

Chapter 760 et seq., Florida Statutes, as the Defendant employed more than 15

employees.

       188. Plaintiff belongs to a protected class as she is of Asian descent.

       189.   Plaintiff was employed by Defendant as a procedure tech and was

more than qualified to perform as she did perform the duties and responsibilities of

a procedure tech for Defendant in a satisfactory manner.

       190.   Plaint was subjected to an adverse employment action;

       191.   Plaintiff suffered an adverse employment action in that she was

terminated on January 17, 2019.

       192.   Defendant treated similarly situated white employees more favorably

than Plaintiff.

       193. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity.


                                          30
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 31 of 35



      194. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes.

      195.    As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

      196. As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      197. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      198. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.


                                         31
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 32 of 35



                         TWELFTH CAUSE OF ACTION
                          (RACE RETALIATION – FCHR)

      199. Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 48 of this complaint with the same force and effect as if set

forth herein.

      200. This is an action to remedy retaliation by the Defendant in violation of

the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida

Statutes.

      201. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of the Florida Civil Rights Act of 1992, as amended, Chapter

760 et seq., Florida Statutes.

      202. At all times material hereto, Defendant was an employer within the

meaning of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

      203. Plaintiff engaged in statutorily protected expression when she reported

being called a chink and other racially derogatory terms by a patient and her fellow

co-workers to her supervisor, Kathy Corbin.

      204. After engaging in the protected activity of reporting the racially

derogatory terms Plaintiff suffered an adverse employment action when she was

terminated on January 17, 2019.



                                        32
    Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 33 of 35



      205. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      206. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes, and such action clearly

constituted a prohibited employment practice, contrary to the public policy of the

FCRA.

      207.   As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      208. As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.




                                         33
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 34 of 35



      209. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      210. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

      a)     Declaring the acts and practices complained of herein are in violation

of Title VII; the Florida Civil Rights Act (FCRA) and 42 U.S.C. § 1981;

      b)     Enjoining and permanently restraining those violations of Title VII;

the Florida Civil Rights Act (FCRA) and 42 U.S.C. § 1981;

      c)     Directing the Defendant to take such affirmative action as is necessary

to ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

      d)     Directing Defendant to place Plaintiff in the position she would have

occupied but for Defendant’s discriminatory treatment of her and make her whole

for all earnings she would have received but for Defendant’s discriminatory

treatment, including but not limited to, wages (past and future), pension, and other


                                         34
     Case 3:20-cv-00057-MCR-EMT Document 1 Filed 01/15/20 Page 35 of 35



lost benefits.

       e)        Awarding Plaintiff Front Pay in lieu of reinstatement;

       f)        Awarding Plaintiff compensatory damages;

       g)        Awarding Plaintiff the costs of this action together with a reasonable

attorney’s fees; and,

       h)        Granting such other and further relief as the Court deems just and

proper in the premises.

                               DEMAND FOR JURY TRIAL

                 Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

Plaintiff demands a trial by jury in this action.

                                                  Respectfully submitted,

       Dated: January 15, 2020.              By: /s/ Clayton M. Connors
                                                CLAYTON M. CONNORS
                                                Florida Bar No.: 0095553
                                                Email: cmc@westconlaw.com
                                                R. JOHN WESTBERRY
                                                Florida Bar No.: 244661
                                                Email: rjw@westconlaw.com
                                                WESTBERRY & CONNORS, LLC.
                                                4400 Bayou Blvd., Suite 32A
                                                Pensacola, Florida 32503
                                                Tel: (850) 473-0401
                                                Fax: (850) 473-1388

                                                  Attorney for the Plaintiff:
                                                  Kymberlie Nguyen




                                             35
